Serial No. 16/588,523DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Applicant(s) Response to Official Action
The response filed on 03/21/2022 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but some are held unpersuasive. Examiner’s response to the presented arguments follows below.


Claim Objections
Claim 21 is objected to because of the following informalities: 
The claim recites a limitation: “… the fourth camera located closer to the end of the electronic device that the first camera …”. 
The limitation should recite: “… the fourth camera located closer to the end of the electronic device than the first camera …” (emphasis added to accentuate appropriate correction). 





Arguments/Response

Claim Rejections - 35 USC § 103
Summary of Arguments
Regarding claims 4 & 21, the Applicant argues Siminoff in view of Bagnato:
Some features similar to allowable subject matter of claim 40 was incorporated into the independent claims which places the case in condition for allowance.  [Remarks: Pages 9-12]

Regarding dependent claims 14, 22, 28-30, 32, & 37-39, 41-50, the Applicant argues:
The prior art does not disclose the dependent claims since the dependent claims depend from newly amended claims of 4 and 21. [Remarks: Pages 9-14]

Examiner’s Response
Regarding claims 4 & 21, the Examiner contends:
After further review, claim 40 does appear to include any allowable subject matter. Bagnato is combined with Siminoff to simply re-arrange the structural components (i.e., cameras, sensors, buttons, etc.) of Siminoff. Due to the nature of Bagnato’s flexible fabric that can incorporate any type of camera and/or electronic sensor, coupled with the ability to form any desired shape to be integrated or embedded into any electronic system, any structural configuration of cameras or other sensors will be taught by Bagnato. Please see the new rejection and mappings below. 

Regarding claims 14, 22, 28-30, 32, & 37-39, 41-50, the Examiner contends:
Please see the Examiner’s response above regarding claims 4 and 21.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 14, 21-29, 31, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff et al., hereinafter referred to as Siminoff (US 2018/0227507 A1 – already of record) in view of Bagnato et al., hereinafter referred to as Bagnato (US 2014/0146132 A1 – already of record). 

As per claim 4, Siminoff discloses an electronic device (Siminoff: Figs. 3, 7, 15, electronic (130, 300).) comprising: 
a surface (Siminoff: Para. [0075] & Fig. 3 disclose a front view of the electronic device 130.); 
a first side (Siminoff: Para. [0077] & Figs. 5, 7 disclose a side view of the electronic device 130.); 
a first corner (e.g., left corner) located between the surface (e.g., front view) and the first side (Siminoff: Para. [0079] & Fig. 7 disclose a left corner located between the front view and the side view of the electronic device.); 
a second side (Siminoff: Para. [0079] & Fig. 7 disclose a second side view of the electronic device 130 that is opposite the first side view.);  
a second corner located between the surface and the second side (Siminoff: Para. [0079] & Fig. 7 disclose a right corner located between the front view and the second side.); 
a first motion sensor disposed at the surface (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a second motion sensor disposed (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a third motion sensor disposed (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a first camera (Figs. 3, 15, 17, a first camera (134, 302)) disposed at the surface (Fig. 3, disposed at the front view), the first camera (302) being a first type of camera having a first resolution (Siminoff: Fig. 17 & Paras. [0141]-[0142] disclose camera 302 may include a high or low resolution.); 
a second camera (Figs. 15, 17, 304) disposed at the surface (i.e., front view), the second camera (304) being a second type of camera having a second resolution that is lower than the first resolution (Siminoff: Fig. 17 & Paras. [0141]-[0142] disclose a second type of camera can have a resolution that is lower than the first resolution.); 
a third camera (additional cameras 302, 304) disposed (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a third camera 304 is the second type of camera.),
andLee &Hayes2 of 15R140-0194US 
Serial No. 16/588,523a fourth camera (additional cameras 302, 304) disposed (Siminoff: Para. [0143] discloses more than three cameras can be arranged, thus a fourth camera 304 is the second type of camera.), 





However Siminoff does not explicitly disclose “… motion sensor disposed at the first corner … motion sensor disposed at the second corner … a third camera disposed at the first corner … a fourth camera disposed at the second corner … wherein: the second camera, the third camera, and the fourth camera are aligned along a first axis; the first camera, the second camera, and the first motion sensor are aligned along a second axis; the third camera and the second motion sensor are aligned along a third axis; and the fourth camera and the third motion sensor are aligned along a fourth axis.” 
	Further, Bagnato is in the same field of endeavor and teaches sensors disposed at the first corner and at the second corner respectively (Bagnato: Paras. [0021], [0087], [0091]-[0094] disclose an imaging fabric that can form any shape, can include multiple types of sensors, and be integrated or embedded into electronics of any shape.);
a third camera (12) disposed at the first corner, a fourth camera (12) disposed at the second corner (Bagnato: Paras. [0087], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12, and be integrated or embedded into electronics of any shape.), 
wherein: 
the second camera (12), the third camera (12), and the fourth camera (12) are aligned along a first axis (Bagnato: Paras. [0091]-[0094] disclose the imaging fabric that can form any shape. Therefore, cameras 12 can be aligned along any axis.); 
the first camera, the second camera, and the first motion sensor are aligned along a second axis (Bagnato: Paras. [0021], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12 and sensors [e.g., ultrasound motion sensors], and be integrated or embedded into electronics of any shape. Therefore, cameras 12 and motion sensors can be aligned along any axis.); 
the third camera and the second motion sensor are aligned along a third axis (Bagnato: Paras. [0091]-[0094] disclose the imaging fabric that can form any shape. Therefore, cameras 12 can be aligned along any axis.); and 
the fourth camera and the third motion sensor are aligned along a fourth axis (Bagnato: Paras. [0021], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12 and sensors [e.g., ultrasound motion sensors], and be integrated or embedded into electronics of any shape. Therefore, cameras 12 and motion sensors can be aligned along any axis.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include the camera and motion sensor arrangement feature as described in Bagnato. The motivation for doing so would have been to improve image capturing by providing multiple fields of view that capture different areas of an environment. 

	As per claim 14, Siminoff-Bagnato disclose the electronic device of claim 4, wherein at least one of: the first type of camera includes a color image sensor; the second type of camera includes a monochromic image sensor; or the first type of camera uses a greater amount of power than the second type of camera (Siminoff: Para. [0142] discloses the first type of camera can use a greater amount of power than the second type of camera.).  
  





As per claim 21, Siminoff discloses an electronic device (300) comprising:
a surface (Siminoff: Para. [0075] & Fig. 3 disclose a front view of the electronic device 130.); 
a first side (Siminoff: Para. [0077] & Figs. 5, 7 disclose a side view of the electronic device 130.); 
a first corner (e.g., left corner) located between the surface (e.g., front view) and the first side (Siminoff: Para. [0079] & Fig. 7 disclose a left corner located between the front view and the side view of the electronic device 130.); 
a second side (Siminoff: Para. [0079] & Fig. 7 disclose a second side view of the electronic device 130 that is opposite the first side view.);  
a second corner located between the surface and the second side (Siminoff: Para. [0079] & Fig. 7 disclose a right corner located between the front view and the second side.); 
a first motion sensor disposed at the surface (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a second motion sensor disposed (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a third motion sensor disposed (Siminoff: Figs. 6, 12 & Paras. [0121], [0126] disclose motion sensors 144 disposed at the surface or front view.); 
a first camera (Figs. 3, 15, 17, a first camera (134, 302)) disposed at the surface (Fig. 3, disposed at the front view), the first camera being a first type of camera (Siminoff: Fig. 17 & Paras. [0141]-[0142] disclose camera 302 may include a high or low resolution.), the first camera (302) located closer to an end of the electronic device than the first motion sensor (Siminoff: Paras. [0121], [0141], [0142] & Figs. 3, 15 disclose a first camera 302 including a first type of camera having a first resolution and located below the one or more motion sensors 144 covered by lens 132.); 
a second camera (Figs. 15, 17, 304) disposed at the surface (i.e., front view) and oriented in a first direction (i.e., front view = first direction), the second camera being a second type of camera that is different than the first type of camera (i.e., a second type of camera can have a resolution that is lower than the first resolution), the second camera (304) located closer to the end of the electronic device (300) (Siminoff: Paras. [0121], [0141], [0142] & Figs. 3, 15 disclose a second camera 304 including a second type of camera having a second resolution that is lower than the first resolution and located closer to the end of the electronic device 300.); 
a third camera (302, 304) (i.e., second direction = first direction), the third camera (302, 304) being the second type of camera, (Siminoff: Para. [0143] discloses more than two cameras can be arranged, thus a third camera (302, 304) includes the second type of camera.); 
a fourth camera (Siminoff: Para. [0143] discloses more than three cameras can be arranged, thus a fourth camera (302, 304) includes the second type of camera.); and 
a button (133) disposed at the surface (i.e., front view), the button (133) located closer to the end of the electronic device than the second camera (Siminoff: Figure 3 shows button 133 closer to the end of the electronic device 130 than the second camera 304 of figure 15 and Para. [0141] discloses the device 300 of figure 15 may be similar in structure and/or function to the device 130 (FIGS. 3-14), with the added feature of a second camera, which can be identical in structure and/or function to camera 134 of figure 3. Further, figure 17 & Paras. [0143], [0147] disclose device 300 having multiple cameras of the cameras 302, 304 spaced apart from each other by distance D. Since Figure 17 is the same device in figure 3, with the exception of the added second camera 304, the button 133 is below the first and second cameras 302, 304.), wherein: 
the first camera (Figs. 3, 15, 17, a first camera (134, 302)), the second camera (Figs. 15, 17, 304), the first motion sensor (144), and the button (Fig. 3, 133) (Siminoff: Figs. 3, 15, 17 & Para. [0141] disclose first camera, second camera, and button.); 


However Siminoff does not explicitly disclose “… sensor disposed at the first corner … sensor disposed at the second corner … the second camera located closer to the end of the electronic device than the first camera … a third camera disposed at the first corner … the third camera located closer to the end of the electronic device than the first camera … a fourth camera disposed at the second corner … the fourth camera located closer to the end of the electronic device than the first camera … wherein: the first camera, the second camera, the first motion sensor, and the button are aligned along a first axis; the third camera and the second motion sensor are aligned along a second axis; and the fourth camera and the third motion sensor are aligned along a third axis.” 
	Further, Bagnato is in the same field of endeavor and teaches sensors disposed at the first corner and at the second corner respectively (Bagnato: Paras. [0021], [0087], [0091]-[0094] disclose an imaging fabric that can form any shape, can include multiple types of sensors, and be integrated or embedded into electronics of any shape.);
the third and fourth cameras (12) disposed at the first corner and second corner respectively, the third camera located closer to the end of the electronic device than the first camera, the fourth camera located closer to the end of the electronic device than the first camera (Bagnato: Paras. [0087], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12, and be integrated or embedded into electronics of any shape.), 
wherein: 
the second camera (12), the third camera (12), and the fourth camera (12), (Bagnato: Paras. [0091]-[0094] disclose the imaging fabric that can form any shape. Therefore, cameras 12 can be aligned along any axis.); 
the third camera, and the second motion sensor are aligned along a second axis (Bagnato: Paras. [0021], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12 and sensors [e.g., ultrasound motion sensors], and be integrated or embedded into electronics of any shape. Therefore, cameras 12 and motion sensors can be aligned along any axis.); 
and the fourth camera and the third motion sensor are aligned along a third axis (Bagnato: Paras. [0021], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12 and sensors [e.g., ultrasound motion sensors], and be integrated or embedded into electronics of any shape. Therefore, cameras 12 and motion sensors can be aligned along any axis.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include the camera and motion sensor arrangement feature as described in Bagnato. The motivation for doing so would have been to improve image capturing by providing multiple fields of view that capture different areas of an environment.
	However, Siminoff-Bagnato do not explicitly disclose “… the second camera, the third camera, and the fourth camera, and the button are aligned along a first axis …”.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include a flexible fabric capable of reconfiguring and aligning electronic sensing components (i.e., cameras, sensors, buttons, etc.) as described in Bagnato, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.
	The motivation for doing so would have been to improve camera-based applications by providing scalable designs tailored to fit a wider range of user requirements.  

	As per claim 22, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the second camera, the third camera, and the fourth camera are aligned along a fourth axis (Siminoff: Para. [0143] & Fig. 17 disclose multiple cameras along a horizontal axis and Bagnato: Paras. [0091]-[0094] disclose cameras 12 attached to a fabric that can form any shape and be integrated into any electronics. Thus, cameras can be aligned along a fourth horizontal axis.).   

	As per claim 28, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first type of camera has a first resolution; and the second type of camera has a second resolution that is different than the first resolution (Siminoff: Paras. [0142] discloses a second camera 304 including a second type of camera having a second resolution that is different than the first resolution.).  

	As per claim 29, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first type of camera uses a first amount of power; and the second type of camera uses a second amount of power that is different than the first amount of power (Siminoff: Para. [0142] discloses the first type of camera can use a greater amount of power than the second type of camera.).  

As per claim 32, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising a button (Siminoff: Fig. 3, 133 & Para. [0112] disclose the electronic device comprising a button.).



As per claim 41, Siminoff-Bagnato disclose the electronic device of claim 4, wherein: 
the first camera has a first field of view (FOV) that includes a first horizontal angle; the second camera has a second FOV that includes a second horizontal angle; the third camera has a third FOV that includes a third horizontal angle; the fourth camera has a fourth FOV that includes a fourth horizontal angle; and a combined horizontal angle that is associated with the second horizontal angle, the third horizontal angle, and the fourth horizontal angle is substantially equal to the first horizontal angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Thus a fourth camera 304 that has a fourth FOV includes a fourth horizontal angle. Further, Bagnato: Paras. [0091]-[0094] disclose the imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include a combined horizontal angle that is associated with the second horizontal angle, the third horizontal angle, and the fourth horizontal angle is substantially equal to the first horizontal angle.).  

	As per claim 42, Siminoff-Bagnato disclose the electronic device of claim 41, wherein: the first horizontal angle defines a first lateral extent of the first FOV; the second horizontal angle defines a second lateral extent of the second FOV; the third horizontal angle defines a third lateral extent of the third FOV; and the combined horizontal angle defines a fourth lateral extent of a combination of the second FOV, the third FOV, and the fourth FOV (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras that have a horizontal angle. Further, Bagnato: Paras. [0091]-[0094] disclose the imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 can include a combined horizontal angle that defines a fourth lateral extent of a combination of the second FOV, the third FOV, and the fourth FOV.).  

	As per claim 43, Siminoff-Bagnato disclose the electronic device of claim 4, wherein: the first camera has a first field of view (FOV) that includes a first vertical angle; the second camera has a second FOV that includes a second vertical angle; the third camera has a third FOV that includes the second vertical angle; the fourth camera has a fourth FOV that includes the second vertical angle Lee &Hayes6 of 15R140-0194US Serial No. 16/588,523the second vertical angle is different than the first vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle. The fourth camera will have a different vertical angle, since the resolution of the fourth camera is different than the first camera.).  
	As per claim 44, Siminoff-Bagnato disclose the electronic device of claim 4, wherein: the first camera has a first field of view (FOV) that includes a first horizontal angle and a first vertical angle; the second camera has a second FOV that includes a second horizontal angle and a second vertical angle; the third camera has a third FOV that includes a third horizontal angle and the second vertical angle; the fourth camera has a fourth FOV that includes a fourth horizontal angle and the second vertical angle; a combined horizontal angle that is associated with the second horizontal angle, the third horizontal angle, and the fourth horizontal angle is substantially equal to the first horizontal angle; and the second vertical angle is different than the first vertical angle (Siminoff: Paras. [0142]-[0143] disclose more than two cameras can be arranged, such as five cameras. Figure 17 shows the cameras FOV’s. Further, it is axiomatic, that all the cameras will include a horizontal angle and vertical angle. The cameras can have different or the same horizontal and vertical angles since they can have different resolutions. Further, Bagnato: Paras. [0091]-[0094] disclose the imaging fabric containing multiple cameras 12 of different resolutions that can form any shape and be integrated into any electronics. Thus, cameras 12 can include combined horizontal angles associated with other horizontal angles and vertical angles that are different from one another.).  

	As per claim 45, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising an input device, wherein the input device is aligned with the first camera along the second axis (Siminoff: Figs. 3, 15, 17 & Para. [0141] disclose first camera, and a button.).
	However, Siminoff-Bagnato do not explicitly disclose “… the input device is aligned with the first camera along the second axis …”.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff and Bagnato before him or her, to modify the electronic device of Siminoff to include a flexible fabric capable of reconfiguring and aligning electronic sensing components (i.e., input device such as a button) as described in Bagnato, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation.
	The motivation for doing so would have been to improve camera-based applications by providing scalable designs tailored to fit a wider range of user requirements.  

	As per claim 46, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising at least one of: a speaker; a microphone; a light sensor; or a light emitter (Siminoff: Para. [0131] discloses speakers 157.).  

	As per claim 47, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the second camera, the third camera, and the fourth camera are aligned along a fourth axis; and the first motion sensor, the second motion sensor, and the third motion sensor are aligned along a fifth axis (Bagnato: Paras. [0021], [0091], [0094] disclose the imaging fabric that can form any shape, can include multiple cameras 12 and sensors [e.g., ultrasound motion sensors], and be integrated or embedded into electronics of any shape. Therefore, cameras 12 and motion sensors can be aligned along any axis.).  

	As per claim 48, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first camera has a first field of view (FOV) that includes a first horizontal angle; the second camera has a second FOV that includes a second horizontal angle; the third camera has a third FOV that includes a third horizontal angle; the fourth camera has a fourth FOV that includes a fourth horizontal angle; and a combined horizontal angle that is associated with the second horizontal angle, the third horizontal angle, and the fourth horizontal angle is substantially equal to the first horizontal angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Thus a fourth camera 304 that has a fourth FOV includes a fourth horizontal angle. Further, Bagnato: Paras. [0091]-[0094] disclose the imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 include a combined horizontal angle that is associated with the second horizontal angle, the third horizontal angle, and the fourth horizontal angle is substantially equal to the first horizontal angle.).  

	As per claim 49, Siminoff-Bagnato disclose the electronic device of claim 21, wherein: the first camera has a first field of view (FOV) that includes a first vertical angle; the second camera has a second FOV that includes a second vertical angle; the third camera has a third FOV that includes the second vertical angle; the fourth camera has a fourth FOV that includes the second vertical angle the second vertical angle is different than the first vertical angle (Siminoff: Para. [0143] discloses more than two cameras can be arranged, such as five cameras. Thus a fourth camera 304 that has a fourth FOV includes a fourth vertical angle. Further, Bagnato: Paras. [0091]-[0094] disclose the imaging fabric containing multiple cameras 12 that can form any shape and be integrated into any electronics. Thus, cameras 12 can include the fourth camera having a fourth FOV that includes the second vertical angle the second vertical angle is different than the first vertical angle.).  

	As per claim 50, Siminoff-Bagnato disclose the electronic device of claim 21, further comprising at least one of: a speaker; a microphone; a light sensor; or a light emitter (Siminoff: Para. [0131] discloses speakers 157.).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Bagnato in further view of Hejl et al., hereinafter referred to as Hejl (US 2018/0338129 A1).

	As per claim 30, Siminoff-Bagnato disclose the electronic device of claim 21 (Siminoff: Abstract), 
	However Siminoff-Bagnato do not explicitly disclose “… wherein: the first type of camera includes a color image sensor; and the second type of camera includes a monochromic image sensor.”
	Further, Hejl is in the same field of endeavor and teaches wherein: the first type of camera includes a color image sensor and the second type of camera includes a monochromic image sensor (Hejl: Paras. [0024], [0025] disclose the first type of camera 202 includes a color image sensor and the second type of camera 201 includes a monochromic image sensor.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Hejl before him or her, to modify the cameras of Siminoff-Bagnato to include the color and monochromatic image sensor feature as described in Hejl. The motivation for doing so would have been to improve image quality by providing and enhancing different image details of a scene (Hejl: [0015].).  
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff in view of Bagnato in further view of Siminoff et al., hereinafter referred to as Siminoff 266 (US 2018/0047266 A1).

As per claim 37, Siminoff-Bagnato disclose the electronic device of in claim 21,
wherein: 
the second camera includes a first lens, a first image sensor, and a first processor configured to perform (Siminoff: Para. [0143] discloses cameras 302, 304 of the multiple cameras include a lens, image sensor, and a processor to perform processing.); and 
the third camera includes a second lens, a second image sensor, and a second processor configured to perform (Siminoff: Para. [0143] discloses cameras 302, 304 of the multiple cameras include a lens, image sensor, and a processor to perform processing.).
However Siminoff-Bagnato do not explicitly disclose “… to perform first computer-vision processing … second computer-vision processing.”
Further, Siminoff 266 is in the same field of endeavor and teaches performing first computer-vision processing and second computer-vision processing (Siminoff 266: Paras. [0098], [0114], [0121] disclose a computer vision module 163 includes multiple cameras with lenses and vision processing units coupled to cameras that are processors to perform computer vision.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Siminoff 266 before him or her, to modify the electronic device of Siminoff-Bagnato to include the computer-vision processing feature as described in Siminoff 266. The motivation for doing so would have been to improve doorbell imaging devices by providing components that enable artificial intelligence algorithms to be run effectively.
  



	As per claim 38, Siminoff-Bagnato disclose the electronic device of claim 4, further comprising: a first cover (132) disposed over the first motion sensor, the second motion sensor, and the third motion sensor (Siminoff: Para. [0121] & Figs. 3, 6, 12 disclose a first cover 132 disposed over the first, second, and third motion sensors 144.); and 
(Siminoff: Para. [0143] discloses more than three cameras can be arranged, thus a fourth camera (302, 304).).
However Siminoff-Bagnato do not explicitly disclose “… a second cover disposed over … camera.”
Further, Siminoff 266 is in the same field of endeavor and teaches a second cover (192) disposed over a camera (Siminoff 266: Fig. 4 & Para. [0087] disclose a second cover 192 disposed over a camera 154.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Siminoff-Bagnato and Siminoff 266 before him or her, to modify the electronic device of Siminoff-Bagnato to include the cover feature as described in Siminoff 266. The motivation for doing so would have been to improve doorbell imaging devices by providing damage prevention to sensitive components.  

	
 













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 08/03/2022